Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendments filed on 11/07/2022. 
Claims 1-17, 27-28 and 34-38 have been cancelled. 
Claims 18  has been amended. 
Claims 18-26 and 29-33 are currently being examined.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-26 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhange et al. “US 2018/0293806 A1” (Zhange) in view of Xu “US 2020/0210786 A1” (Xu) in further view of Taliwal et al. “US 2017/0293894 A1” (Taliwal).
Regarding Claim 18:  A method for determining requirements for painting a vehicle, comprising:
receiving a plurality of images of the vehicle (at least see Zhange Abstract; Fig. 1; [0026]);
determining, for at least one of the wherein each paint area is an area of damage to the vehicle requiring painting (at least see Zhange [0050]-[0057]);
determining one or more operations and materials required to paint at least one of the one or more paint areas (at least see Zhange  Fig. 9; [0116]); and
outputting the determined one or more operations and materials required (at least see Zhange Abstract; Fig. 9; [0057]).
Zhange disclose the claimed invention but fails to explicitly discloses determining, using a plurality of classifiers, one or more classifications for each of a plurality parts of the vehicle based on at least the plurality of images. However Xu disclose this (at least see Xu Abstract; Fig. 5; [0089], [0120] and [0262]).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Xu’s teachings in Zhange’s PICTURE-BASED VEHICLE LOSS ASSESSMENT enabled, for the advantage of identify damage part of the vehicle classifications assessment for optimize vehicle damage detection results and improve identification accuracy. 
Zhange disclose the claimed invention but fails to explicitly discloses wherein  each classifier of the plurality of classifiers processes a same plurality of images and is trained to identify damage to only one part of the plurality of parts of the vehicle, wherein each classifier is trained to identify a different part of the vehicle. However Taliwal disclose this (at least see Taliwal Abstract; Fig. 26; [0121] and [0188]-[0200]; [0188] These CNNs can be trained on the auto claims images 2502, which have been labeled with an indication of damage to each exterior part visible in the images.).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Taliwal’s teachings in Zhange’s PICTURE-BASED VEHICLE LOSS ASSESSMENT enabled, for the advantage of identify damage part of the vehicle classifications assessment for optimize vehicle damage detection results and improve identification accuracy. 
Regarding Claim 19:  The method of claim 18, further comprising receiving proposed vehicle repair estimate data, wherein the vehicle repair estimate data comprises one or more proposed vehicle repairs operations and  materials (at least see Zhange [0060]).
Regarding Claim 20:  The method of claim 19, wherein the proposed vehicle repair estimate data comprises data in relation to a vehicle (at least see Zhange [0059]).
Regarding Claim 21:  The method of claim 20, wherein the data in relation to the vehicle comprises cost data in relation to one or more vehicle parts, vehicle materials or labor operations (at least see Zhange [0043]).
Regarding Claim 22:  The method of claim 18, wherein each of the plurality of classifiers comprise one or more of: a neural network; a convolutional neural network; or a recurrent neural network (at least see Zhange [0036]).
Regarding Claim 23:  The method of claim 18, wherein the determining one or more operations or materials required to paint at least one of the one or more paint areas comprises determining whether one or more pre-painted vehicle parts should be used (at least see Zhange [0032]). 
Regarding Claim 24:  The method of claim 23, wherein the determining whether one or more prepainted vehicle parts should be used comprises determining any of: replace paint time for a prepainted part; additional cost for a pre-painted part; or total paint time for a pre-painted part (at least see Zhange [0004]-[0010]).
Regarding Claim 25:  The method of claim 18, wherein the determining one or more operations and/or materials required to paint at least one of the one or more paint areas comprises determining any of: paint labor cost; material cost; and total paint cost (at least see Zhange [0119]).
Regarding Claim 26:  The method of claim 18, further comprising querying one or more databases to determine any of: pre-painted vehicle part costs; additional cost for a pre-painted part; total paint time for a pre-painted part; paint labor cost; material cost; or total paint cost (at least see Zhange [0051]).
Regarding Claim 29:  The method of claim 18, wherein the determining one or more operations and materials required to paint at least one of the one or more paint areas comprises any of: a replacement of the one or more paint areas using one or more pre-painted vehicle parts; a replacement of the one or more paint areas using one or more vehicle parts which require painting and repainting the one or more paint areas (at least see Zhange [0059]).
Regarding Claim 30:  The method of claim 18, wherein the outputting the determined one or more operations and/or materials required comprises one or more jurisdictional constraints (at least see Zhange [0036]).
Regarding Claim 31:  The method of claim 18, further comprising determining the relevant images showing the paint areas (at least see Zhange [0110]).
Regarding Claim 32:  The method of claim 18, wherein the paint area comprises any or any combination of: normalized parts of the vehicle; normalized regions of the vehicle; normalized zones of the vehicle; standardized parts of the vehicle; standardized regions of the vehicle; standardized zones of the vehicle (at least see Zhange [0035]).
Regarding Claim 33:  The method of claim 19, further comprising determining whether any of the proposed vehicle repairs in the proposed vehicle repairs operations and materials are unnecessary based on the determined one or more operations or materials required (at least see Zhange [0121]).
Response to Arguments
Applicant’s arguments with respect to claims 18-26 and 29-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627